Citation Nr: 0943676	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-21 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, 
the Republic of the Philippines

THE ISSUE

Legal entitlement to VA death benefits.

REPRESENTATION

Appellant represented by:  The American Legion

ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served in the Philippine Guerrilla and 
Combination Service from October 1944 to February 1946.  He 
died in August 2001.  The appellant is the Veteran's 
daughter.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 RO determination that the 
appellant was not entitled to dependency and indemnity 
compensation (DIC), death pension, or accrued benefits 
because she had no legal entitlement to such benefits under 
the laws of the United States.  

The Board observes that the appellant waived initial review 
by the RO of evidence she submitted after the issuance of the 
statement of the case in June 2007.  38 C.F.R. § 20.1304 (c) 
(2009).  


FINDINGS OF FACT

1.  The appellant was born in September 1955 and has reached 
the age of 54; she was 45 in August 2001, when the Veteran 
died.

2.  The appellant has been married since April 1973, before 
attaining the age of 18.

3.  The appellant is not shown to have been permanently 
incapable of self- support before reaching the age of 18.

4.  The appellant was 50 years old in June 2006, when the 
current claim was received.


CONCLUSION OF LAW

The appellant may not be recognized as a "child" of the 
Veteran for the purpose of entitlement to VA death benefits.  
38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.5, 3.57, 
3.356 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is claiming entitlement to VA death benefits.

Legal Criteria

When any Veteran dies after December 1956, from a service- 
connected or compensable disability, the Secretary shall pay 
dependency and indemnity compensation to such Veteran's 
surviving spouse, children, and parents.  38 U.S.C.A. §§ 
101(14), 1310(a); 38 C.F.R. § 3.5.

The term "child" of the Veteran means an unmarried person 
who is a legitimate child, a child legally adopted before the 
age of 18 years, a stepchild who acquired that status before 
the age of 18 years and who is a member of the Veteran's 
household or was a member of the Veteran's household at that 
the time of the Veteran's death, or an illegitimate child; 
and (i) who is under the age of 18 years; or (ii) who, before 
reaching the age of 18 years, became permanently incapable of 
self-support; or (iii) be between the ages of 18 and 23 and 
pursuing a course of instruction at an approved educational 
institution. 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

Analysis

In this case, the facts are not in dispute.  The record 
reflects that the appellant was born in September 1955 and 
was 50 years old when her application for VA death benefits 
was received in June 2006.  Thus, at the time of her June 
2006 application for VA death benefits, the appellant was 
older than the maximum allowable age for purposes of 
satisfying the definition of "child."  The appellant, 
moreover, has been married since April 1973, before attaining 
the age of 18.  Regardless, the evidence does not show, nor 
does the appellant assert, that prior to turning 18 years old 
in September 1973, she was permanently incapable of self-
support.

The Board acknowledges the appellant's contention that she is 
entitled to VA death benefits based on her father's military 
service.  However, due to her age, her marital status, and 
the lack of evidence showing she was permanently incapable of 
self-support prior to attaining the age of 18, the Board must 
find that the appellant is not a child for VA benefits-
eligibility purposes, and thus does not meet the eligibility 
requirements for VA death benefits.

In a case such as this, where the law and not the evidence is 
dispositive, the claim must be denied because of the lack of 
legal entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Notice and Assistance 

As provided for by Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5123; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

The statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply in a situation such 
as this where resolution of issue on appeal is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).


ORDER

Legal entitlement to VA death benefits is denied.  



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


